Citation Nr: 0404386	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  99-22 434	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tendonitis of the left knee, status post arthroscopic 
surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 






INTRODUCTION

The veteran had active military service from March 1990 to 
August 1997, including combat service in the Persian Gulf 
War, and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Washington, DC, Department of Veterans Affairs (VA) Regional 
Office (RO) that, in relevant part, granted the claim for 
service connection for status post left knee arthroscopic 
surgery.  The veteran has timely perfected an appeal of this 
determination to the Board.  Jurisdiction over the case was 
transferred to the RO in Providence, Rhode Island, in 
November 2001.  The veteran was scheduled for an October 2003 
hearing before a traveling section of the Board; however, the 
record indicates that he did not report to that hearing.  His 
request for a hearing before a member of the Board is 
therefore considered withdrawn.  See 38 C.F.R. 20.704(d) 
(2003).  

On another matter, the Board observes that, also in the April 
1998 rating decision, VA granted service connection for 
bronchial asthma and assigned an initial evaluation of 30 
percent disabling, effective September 1, 1997.  In a July 
1999 rating decision, VA, in relevant part, implemented a 
reduction of the rating assigned for the veteran's bronchial 
asthma to 10 percent, effective April 16, 1998.  The Board 
notes that the veteran timely perfected an appeal of this 
determination to the Board.  The Board also notes that, in a 
May 2000 statement, the veteran specifically stated that he 
sought a 30 percent rating for the bronchial asthma.  The 
veteran did not allege that his bronchial asthma had 
increased in severity.  The Board further observes that the 
RO, in a subsequent May 2000 rating decision, restored the 30 
percent evaluation, effective September 1, 1997.  Thus, the 
Board finds that the issue of entitlement to restoration of a 
30 percent disability evaluation for bronchial asthma is no 
longer before the Board.  

Additionally, the Board notes a September 2000 statement in 
which the veteran referred to the issue of hearing loss in 
the left ear, and a November 2000 statement in which the 
veteran referred to the denial of service connection for 
hearing loss in the left ear.  The Board observes that the 
April 1998 rating decision granted service connection for 
hearing loss in the left ear and assigned a noncompensable 
rating.  The Board views the veteran's statements as a claim 
for an increased rating for hearing loss in the left ear.  
The issue is referred to the RO for appropriate action.  

Lastly, the Board observes that, in a May 2003 statement of 
the veteran's representative, the veteran raised a claim for 
service connection for a scar of the left knee, status post 
arthroscopic surgery.  The Board also observes that an April 
2000 VA outpatient report contained a diagnosis of bilateral 
pes planovalgus and that, at a May 2000 VA outpatient 
examination, the veteran related a decrease in arches since 
service.  The Board views these statements as an informal 
claim for service connection for bilateral pes planovalgus.  
The above issues are referred to the RO for appropriate 
action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  


REMAND

The veteran contends, in essence, that his service-connected 
tendonitis of the left knee, status post arthroscopic 
surgery, is more disabling than reflected in the original 
disability rating.  

According to a February 2002 VA computer printout, the 
veteran was scheduled for a VA examination for, among other 
things, an evaluation of his service-connected left knee 
disability.  A subsequent March 2002 VA computer printout 
notes that the veteran canceled due to a conflict with his 
work schedule.  The record does not indicate that the veteran 
was previously informed of the consequences of a failure to 
report to a VA examination.  See 38 C.F.R. 3.655 (2003).  
Despite this deficiency, the Board finds that the veteran has 
shown good cause as to his failure to report for the 
examination.  Thus, the RO should make another effort to 
schedule the veteran for a VA examination, informing him of 
the consequences of the failure to report.  38 C.F.R. 
§ 3.655.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should afford the veteran an 
opportunity to schedule a VA examination.  
If the veteran so desires, the RO should 
schedule him for an examination by a 
physician with appropriate expertise to 
determine the current severity of his 
service-connected tendonitis of the left 
knee, status post arthroscopic surgery.  
The RO should inform the veteran of the 
adverse consequences of a failure to 
report to the examination.  The veteran's 
claims files should be made available to 
and reviewed by the examiner.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  The examiner should be requested 
to identify any objective evidence of 
pain or functional loss due to pain.  The 
specific functional impairment due to 
pain should be identified, and the 
examiner should be requested to assess 
the extent of any pain.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  

2.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
an initial rating in excess of 10 percent 
for tendonitis of the left knee, status 
post arthroscopic surgery.  

3.  If the benefit sought on appeal is 
not granted, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case, which 
should include citation to 38 C.F.R. § 
3.655, and afford them an appropriate 
opportunity for response before the 
claims files are returned to the Board 
for further appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




